Citation Nr: 0627897	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  02-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) as secondary to service-connected hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2003, the Board remanded this issue, along with 
others, to the RO for further development.  While the case 
was in remand status, the RO granted service connection for 
hearing loss and granted nonservice-connected pension 
benefits.  The appeal has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The veteran is service-connected for a hearing loss.  

2.  The veteran does not have a current diagnosis of PTSD 
which could be related to a service-connected disability.  


CONCLUSION OF LAW

PTSD is not proximately due to or the result of service-
connected hearing loss.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed service connection for PTSD as 
secondary to his service-connected disorder.  He has never 
claimed that PTSD was directly incurred during service, and 
therefore, the Board will not consider direct service 
connection.  A disability which is proximately due to or the 
result of a service-connected disease or injury can be 
service connected.  See 38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court) clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

Here the veteran claims that he has PTSD due to his service-
connected hearing loss.  However, a review of the VA 
outpatient treatment records dated from June 1999 to October 
2005, and VA examination report of October 2001, document no 
diagnosis of PTSD.  Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Absent a showing of a current disability which could be 
associated with the service connected disorder, the claim 
must fail. 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO provided Section 5103(a) notice to the veteran in 
October 2002 and in May 2004.  These letters described the 
evidence necessary to substantiate a claim for service 
connection; identified what evidence VA was collecting; and 
requested the veteran to send in particular documents and 
information and any pertinent evidence in his possession.  
These letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by not receiving this 
information however, because service connection has been 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

As for the timing of the section 5103(a) notice, the Board 
notes that these letters were not sent to the veteran before 
the August 2001 rating decision that is the subject of this 
appeal, as required by Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  The Board concludes that there is no 
prejudice to the veteran, however, as the veteran has been 
given appropriate notice and opportunity to provide VA with 
evidence and information concerning his claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, and scheduling 
examinations.  It is noted in particular that the veteran was 
scheduled for a VA psychiatric examination in February 2005.  
He did not appear.  The record shows that he was mailed an 
appointment letter and a follow up "no show" letter.  The 
RO indicated that the veteran did not respond and that the RO 
was unable to reach him by telephone since his number had 
been disconnected.  In March 2005, he was informed of his 
rights and responsibilities under 38 C.F.R. § 3.655.  He did 
not respond.  The consequence in this case of the veteran's 
failure without good cause to report for the VA examination 
is that his claim must be decided on the basis of the 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  Thus the duty to 
assist him in this regard has been fullfilled.  In addition, 
he has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for PTSD as secondary to service-connected 
hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


